*548Opinion by
Tilson, J.
At the trial the. depositions of three witnesses were received in evidence as to the treatment of the materials out of which the hoods were made, and the hoods themselves were subjected to before importation in order to show that these hoods had not been bleached. The testimony of five other witnesses was introduced, two of whom were dealers in the imported merchandise, and testified that the hats in question were not bleached from the trade standpoint, but were dealt in as natural hats or hoods. Another witness, a bleacher and dyer of straw hats and similar merchandise, testified that he bleached one of the imported hats (admitted in evidence as illustrative exhibit A) and that his customers would not accept merchandise in condition as imported as bleached hats or hoods. Two other witnesses, domestic manufacturers of hats, also testified that the merchandise as imported was not bleached from the standpoint of the trade and would not be received, delivered, or accepted as bleached hats or hoods. An examination and comparison of illustrative exhibit A with the imported merchandise was convincing that the imported merchandise has not been bleached. From the evidence and the samples the court was satisfied that the hats or hoods in question were not bleached prior to importation. The protest was therefore sustained as to pattern 7037.